LaROSE, Judge.
This is an appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After review of the entire record, we conclude that no reversible error occurred in revoking probation and imposing sentence. Accordingly, we affirm the revocation of *1203probation. However, we remand for correction of the written revocation order.
While Allen’s appeal was pending, he filed a motion to correct the revocation order because it did not comport with the trial court’s oral pronouncement finding him in violation of only special condition 24 of his probation. Although the trial court granted the motion to correct, it improperly directed the Department of Corrections to correct the order. We remand with instructions that the court enter a corrected order of revocation to refer only to condition 24 having been violated. See McCloud v. State, 765 So.2d 826 (Fla. 2d DCA 2000). The defendant need not be present for this purpose. Boggs v. State, 557 So.2d 203 (Fla. 2d DCA 1990).
Affirmed in part; reversed in part; remanded for entry of a corrected revocation order.
FULMER and WALLACE, JJ., Concur.